Title: Gabriel Moore to James Madison, 28 February 1832
From: Moore, Gabriel
To: Madison, James


                        
                            
                                Honored Sir,
                            
                            
                                
                                    City of Washington  
                                
                                Feby. 28th. 1832
                            
                        
                        At the request of my brother I have herewith enclosed you his letter, and would respectfully request, that,
                            provided you possess any important information touching the subjects to which his letter refers, that you will be so kind
                            as to intimate that information to me as well as my brother I have the honor to be Sir most respectfully Your obt. Servt.
                        
                            
                                Gabriel Moore
                            
                        
                    